DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 11, 13, and 14 are objected to because of the following informalities:  
Claim 11: On line 2, “at least one rubber band” should be ---a rubber band---
Claim 13: On line 3, “pivoting rubber knob and the rubber cap” should be ---pivoting rubber knob, the rubber cap, or the swivel tilting rubber feet---
Claim 14: On lines 1-2, “the pivoting rubber knob” should be ---a pivoting rubber knob---. 
Claim 16: On line 3, “and a screw” should be ---or a screw---
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 11,  the limitation "comprising … and an elastic ring band” on lines 2-3. It is unclear whether applicant is attempting to claim alternatives or all elements such as a Markush group. Applicant is suggested to claim as “a group consisting of  a spring,… and an elastic ring band.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suiter (US 6712742 B2).
Regarding claim 1, see Suiter annotated Figure 15 below, Suiter discloses an abdominal strengthening apparatus comprising:
at least one handlebar grip (handles 508);
a handlebar pole (first member 512) coupled to the at least one handlebar grip (508), the handlebar pole (512) comprising a base (first member distal end 520), wherein the base (520, “The first elastic anchor member 526 is attached to the proximity of the first member distal end 520.” See column 10 lines 3-5) is configured to engage a first hook (first elastic anchor member 526);
a main unit body (second member 514, “The second elastic anchor member 528 is attached in the proximity of the second member distal end 524.” See column 10 lines 1-3) comprising a second hook (second elastic anchor member 528) and at least one open track channel (second member slots 562, “The second member 514 includes second member slots 562.” See column 10 lines 16-17); 
and at least one extension resistance system (considered to be elastic members 530, 532) coupled to the first hook (526) and the second hook (528);
wherein the handlebar pole (512) is configured for a downward movement within the main unit body (514) along the at least one open track channel (562, “the first tube [synonymous to first member 512] slideably fitting within the second tube [synonymous to second member 514] with the first elastic anchor member [526] extending through and longitudinally slideable within the slot [synonymous to second member slots 562]”, see column 3 lines 32-35), in response to a force exerted by a user through the at least one handlebar grip (508, “A user exerts force downward on the handle member [synonymous to handles 508]”, see column 1 line 30), and wherein the at least one extension resistance system (530,532) is configured to facilitate an upward movement (see note below) of the handlebar pole (512) in response to release of the force exerted by the user.

    PNG
    media_image1.png
    535
    610
    media_image1.png
    Greyscale
Note: The downward force exerted by the user provides tension to the extension resistance system 530,532. Thus, the release of the downward force, and sub-sequentially the tension force, causes the extension resistance system 530,532 to facilitate an upward movement due to the release of potential energy stored under tension.
	
Regarding claim 2, see Suiter annotated Figure 15 above, Suiter discloses wherein the second hook (528) is attached to a top end (second member distal end 524, see column 10 lines 1-3 above) of the main unit body (514).
Regarding claim 3, see Suiter annotated Figure 15 above, Suiter discloses wherein the second hook (528, see note below) and the first hook (526, see column 3 lines 32-35 above) are aligned with the at least one open track channel (562).
Note: Suiter discloses that first hook 526 is longitudinally slidable within open track channels 562 of the main body unit. The first and second hooks are aligned similarly to how applicant has shown in the disclosure, thus the first and second hooks are considered to be aligned with the open track channels.
Regarding claims 4-6, see Suiter annotated Figure 15 above and note below, Suiter discloses wherein the handlebar pole (512, see column 3 lines 32-35 above) is configured to be moved downwards within the main unit body (514) along the at least one open track channel (562) from a first position of the first hook (526) to a second position of the first hook (526), in response to the force exerted by the user through the at least one handlebar grip (508, see column 1 line 30 above), and wherein the handlebar pole (512, see column 3 lines 32-35 above) is further configured to push the at least one extension resistance system (530,532) along the at least one open track channel (562);
the second position of the first hook (526) is farther away from a fixed position of the second hook (528) as compared to the first position of the first hook (526);
and the upward movement corresponds to a movement of the first hook (526) from the second position to the first position.
Note: The first hook 526, attached to handlebar pole 512, longitudinally slides along the open track channel 526, thus enabling handlebar pole 512 to also travel along the open track channel 526. It is best understood that the abdominal strengthening apparatus as disclosed by Suiter has a resting position prior to the user exerting a downward force. The first position of the first hook 526 corresponds to the resting position of the abdominal strengthening apparatus. The second position of the first hook 526 corresponds to its new downward position, away from the second hook, along the open track channel 562 following the downward force exerted by the user. Furthermore, it is understood that upon release of the downward force by the user, the first hook 526 travels upward from its second position to its first position. It is also understood that the second hook 528 is stationary, or in a fixed position, along the main unit body 514 to provide a tension point for the extension resistance system 530,532 to store potential energy while the first hook 526 travels downward.
	Regarding claim 7, see Suiter annotated Figure 15 above and note in claim 1 above, Suiter discloses wherein the at least one extension resistance system (530,532) is configured to facilitate the upward movement of the handlebar pole (512) using a tension built in the at least one extension resistance system (530,532) during the downward movement of the handlebar pole (512).
	Regarding claim 8, see Suiter annotated Figure 15 above and note in claims 4-6 above, Suiter discloses wherein the second hook (528) is stationary.
	Regarding claim 10, see Suiter annotated Figure 15 above, Suiter discloses wherein the handlebar pole (512, “In this embodiment, the first member 512 and the second member 514 are of a tubular configuration. The tubular configuration preferably is cylindrical or pipe”, see column 9 lines 64-66; under broadest reasonable interpretation (BRI), a tube or pipe is considered to be hollow) is a hollow tubular structure.
	Regarding claims 11-12, see Suiter annotated Figure 15 above, Suiter discloses wherein the at least one extension resistance system (530,532; “Preferably, elastic members 530, 532, and 560 are elastic bands or elastic rubber bands.” See column 10 lines 14-15) comprises at least one of a spring, a resistance band, a rubber band, and an elastic ring band;
	and wherein the extension resistance system (530,532; “The abdominal exercise apparatus according to the invention provides, for the first time, a compact abdominal exercise apparatus that achieves a quick change resistive force mechanism with a range of travel that is ideal for exercising the abdominal muscles. The plurality of elastic members adds efficiency to quickly increasing and decreasing the resistive forces of the invention.” See column 4 lines 42-48) is detachable, and configured to be replaced with another extension resistance system (considered to be elastic members of higher or lower resistive values).
	Regarding claim 18, see Suiter annotated Figure 15 above, Suiter discloses the extension resistance system (530,532; “The elastic members can be quickly changed by the user.” See Abstract) is detachable, and wherein the handlebar pole (512) is configured to be telescopic (under BRI, the handlebar pole 512 is configured to slide within main unit body 514, thus handlebar pole 512 and main unit body 514 are considered to be telescopic) inside the main unit body (514) after detaching of the extension resistance system (530,532; see note below).
	Note: Under BRI, the extension resistance system prevents passive downward sliding of the handlebar pole 512 into the main unit body 514, thus requiring the user to exert a downward force to the handlebar pole 512. It is best understood that the tension of the elastic bands of the extension resistance system (530,532) at rest prevents that passive downward force by gravity. Furthermore, it is understood that when the extension resistance system (530,532) is removed, the handlebar pole 512 will passively slide telescopically into the main unit body 514.
	Regarding claim 19, see Suiter annotated Figure 15 above, Suiter discloses wherein the main unit body (514) further comprises the first hook (526), and wherein the first hook (526) is configured to be moved along the at least one open track channel (562, see column 3 lines 32-35 above).
	Regarding claim 20, see Suiter annotated Figure 15 and note in claims 4-6 above, Suiter discloses wherein the first hook (526) is attached to the base (520) of the handlebar pole (512) to move along with the handlebar pole (512) during the downward movement and the upward movement along the at least one open track channel (562) of the main unit body (514).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suiter (US 6712742 B2) in view of Szabo et al. (US 20060014614 A1, hereinafter Szabo).
Suiter discloses the invention as substantially claimed. See above.
	Regarding claim 9, Suiter does not disclose wherein the main unit body further comprises a brass male bush sleeve at a top end of the main unit body, and wherein the brass male bush sleeve is configured to guide movement of the handlebar pole in and out of the main unit body.
	Szabo teaches a similar apparatus, in the same field of endeavor with regards to abdominal strengthening devices, (see Szabo annotated Figure 2 below) wherein a main unit body (considered to be tubular member 11) further comprises a brass male bush sleeve (bushing 14, “A bushing 14 is fitted in a top end 12 and a bottom end 13 of the bore 15. Brass and plastic are examples of materials from which the bushing 14 is made.” See paragraph 0035) at a top end (12) of the main unit body (11), and wherein the brass male bush sleeve (14) is configured to guide movement of a handlebar pole (considered to be elongated shaft 16, “An elongated shaft 16 (i.e., a translatable member) includes a slidable portion 16' which is slidably disposed in the bore 15 of the shaft mount 10”, see paragraph 0036) in and 
    PNG
    media_image2.png
    797
    625
    media_image2.png
    Greyscale
out of the main unit body (11).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Suiter to include a brass male bush sleeve to guide the handlebar pole in and out of the main unit body as taught by Szabo in order to reduce friction between the handlebar pole and main unit body, and to prevent excessive wear and tear of the apparatus.
	It is known in the art that brass is a corrosion resistant and low-friction material, thus it would be obvious to try and incorporate a brass male bush sleeve to yield the predictable result of reducing friction and preserving the longevity of two moving parts.

Claims 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suiter (US 6712742 B2) in view of Sales et al. (US 8317668 B2, hereinafter Sales).
Suiter discloses the invention as substantially claimed. See above. For purposes of the art, claim 14 will be examined as being dependent on claim 1.
Regarding claim 13, Suiter does not disclose wherein the main unit body comprises one of a pivoting rubber knob, a rubber cap, or a swivel tilting rubber feet mounted at the base of the main unit body, and wherein the one of the pivoting rubber knob and the rubber cap is configured to rotate the main unit body
	Sales teaches a similar apparatus, in the same field of endeavor with regards to abdominal strengthening devices, (see Sales annotated Figure 1) wherein a main unit body (considered to be bar 50) comprises one of a pivoting rubber knob, a rubber cap (considered to be boot 30, “The bar 50 fits within the opening 23 so that the bar may be moved relative the rotatable base 20. The bar 50 or the opening 23 (or both) may be fitted with a rubber or other conformable surface; this may take the form of a thimble-shaped insert or boot 30, preferably of rubber or other elastic material, placed within the opening 23.”, see column 2 lines 49-54), or a swivel tilting rubber feet mounted at the base of the main unit body, and wherein the one of the pivoting rubber knob or the rubber cap (30) is configured to rotate the main unit body (50; under BRI, the rubber cap 30 is configured to rotate the main unit body by means of the rotatable base 20). 
    PNG
    media_image3.png
    662
    586
    media_image3.png
    Greyscale
 

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Suiter to include the rubber cap as taught by Sales in order to provide the user with greater exercise versatility as taught by Sales. 
	Regarding claim 14, Suiter as modified by Sales discloses wherein the one of the pivoting rubber knob or a rubber cap (30) is configured to be rotated during one or more oblique abdominal exercises (“The exercise device disclosed herein is an exercise device that works the abdominal and other core muscles, including the lower back and obliques… The user twists so that his or her upper body moves relative to his or her lower body; while doing so with the bar inserted in the central opening, the user may use the bar to aid balance or to aid the relative twisting of the upper and lower body.” See column 1 lines 46-56) performed by the user using the abdominal strengthening apparatus (exercise device 10).
Regarding claim 17, Suiter as modified by Sales discloses wherein the main unit body (514) is configured to be pivot right and left (see claim 13 above; under BRI, it is best understood that pivoting right and left can be interpreted as rotating to the right and left), thereby facilitating performance of one or more oblique exercises by the user using the abdominal strengthening apparatus.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suiter (US 6712742 B2) in view of Verheem et al. (US 6964636 B2, hereinafter Verheem).
Suiter discloses the invention as substantially claimed. See above.
	Regarding claims 15-16, Suiter does not disclose a handle grip assembly, wherein the handle grip assembly comprising the at least one handlebar grip and a neck, wherein the neck is configured to be mounted inside the handlebar pole, and wherein the neck comprises a series of holes for accommodating one of a pin and a screw to be inserted for height adjustment of the abdominal strengthening apparatus.
	Verheem teaches a similar apparatus, in the same field of endeavor with regards to abdominal strengthening devices, (see Verheem annotated Figures 17 and 23 below) wherein a handle grip assembly comprising at least one handlebar grip (first and second grip 144,142) and a neck (considered to be upright tube 14), wherein the neck (14, “hollow handle mounting tube 21 mounted on the upright tube 14. The top end of the handle mounting tube 21 is formed with a transverse tube 22 for mounting a handle. The connection of the handle mounting tube 21 and the transverse tube 22 has a through hole, so that a support seat 23 may be snapped on the top end of the upright tube 14 through the handle mounting tube 21.” See column 6 lines 4-10) is configured to be mounted inside a handlebar pole (handle mounting tube 21), and wherein the neck (14) comprises a series of holes (adjusting holes 140, “upright tube 14 formed with a plurality of adjusting holes 140”, see column 6 lines 1-2) for accommodating one of a pin (considered to be positioning rod 26, “A positioning rod 26 is extended through the handle mounting tube 21, and is inserted into one of the adjusting holes 140 of the upright tube 14, so that the handle mounting structure 20 may be used to adjust the height of the handle.” See column 6 lines 13-17) and a screw to be inserted for height adjustment (under BRI, 
    PNG
    media_image4.png
    672
    536
    media_image4.png
    Greyscale
the height handle determines the height of the apparatus).

    PNG
    media_image5.png
    697
    553
    media_image5.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Suiter by replacing the handlebar pole and grip as disclosed by Suiter with the handlebar pole and handlebar grip as taught by Verheem to include the neck with adjustment holes and pin as taught by Verheem in order to provide customization to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuchio et al. (US 20140148316 A1) contains an embodiment of an abdominal strengthening apparatus comprising a handlebar grip, handlebar pole, first hook, second hook, an extension resistance system, and a main unit body, but the first hook does not engage the base of the handlebar pole.
Berman et al. (US 5746686 A) contains an embodiment of an abdominal strengthening apparatus comprising a handlebar grip, handlebar pole, first hook, second hook, an extension resistance system, and a main unit body, but the first hook does not engage the base of the handlebar pole.
Van Straaten (US 5046726 A) contains an embodiment of an abdominal strengthening apparatus comprising a handlebar grip, handlebar pole, first hook, second hook, an extension resistance system, and a main unit body, but the first hook does not engage the base of handlebar pole and the main unit body does not have an open track channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily R Patubo whose telephone number is (571)272-6717. The examiner can normally be reached M-Th 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY R PATUBO/Examiner, Art Unit 3784     
                                                                                                                                                                                                   /LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784